STONE, J.
— Much that enters into and shapes human transactions is so general and uniform in its operation, as to be reducible to a rule. The flow of water, the alternation of the seasons, seed-time and harvest, the operation of mechanical powers, are of this class. So, whether certain language is or not, in its very nature, obscene or insulting; whether a weapon *452of a particular kind is, or is not deadly ; what effect a serious wound in a vital part will have; what are fermented, and what distilled spirits; these, and many other factors in judicial determination, are so generally known as to dispense with all proof of them, as a general rule. All men know them, and therefore they need not be proved. This is sometimes called judicial knowledge; frequently, common knowledge. '
"We do not think, however, that the rule for the measurement of corn in the shuck falls within this class. True, we know that a cubic yard, which consists of twenty-seven cubic feet, can not contain one hundred bushels of corn in the shuck. Can we know precisely what it will hold ? Is there any generally known, inflexible rule on the subject? So much must depend on the variety and quality of the corn, and the quantity of shuck left upon it, that no fixed rule can be declared. Suppose we were to declare that a box car 28 x 8 k 4 feet can not hold 300 bushels of corn in the shuck. Can we, with any proximate certainty, say how much it will contain ? A- result, so variable as this, can not become a rule, and hence can not become a subject of judicial cognizance. As we said, when this case was before us at a former term (II Ala. 215), “we have nothing to do with these questions. The jury found there was a loss, and we can only inquire whether the law for their government was correctly given in charge to them.” — Whar. Ev. §§ 329 et seq.
There is nb error in the record, and the judgment of the Circuit Court is affirmed.